Spofford, J.,
dissenting. Wo all agree that the duress which forms the burden of the complaint in this case was insufficient to afford any ground for relief to the plaintiff.
There is no presumption of improper marital influence; because the notes were not signed with, nor for her husband, from whom the plaintiff alleges herself to be separated of property.
It is not now pretended that the husband received anything for the notes, or had any interest to induce his wife to sign them if she did not owe them.
The only ground left is that of error, which is most vaguely alluded to in the petition.
In this court, I understand the theory of the plaintiff’s case to be, that by ■mistake, she signed, and Maunsel White took her notes for about $20,000 too much, in executing a mortgage for about $43,000 only. To establish this, we are called upon to ignore one notarial act which she signed, and to give a literal and isolated interpretation in her favor to another, which she signed at the same time, and before the same notary and witnesses. I look upon these simultaneous acts as constituting one entire transaction; construing them thus, the plaintiff’s indebted-’ ness is established. . ■ . ■
And my review of the record has led me to the conclusion, that the evidence is not sufficiently cogent to overturn the notarial act of mortgage, and to sustain the plaintiff’s injunction on the ground of error to the extent of about $20,000. ;